Title: From George Washington to William Irvine, 11 December 1782
From: Washington, George
To: Irvine, William


                        
                            Sir
                            Head Quarters Newburgh 11th December 1782
                        
                        Your Letter of the 29th October came to hand a few days since.
                        Viewing the matter on every side I think it is best the Expedition was laid aside—your reasoning on the
                            subject is very just—such excursions serve only to draw the resentment of the Savages, and I much fear that to the conduct
                            of our people may be attributed many of the excesses which have been committed on our frontiers.
                        I am obliged to you for the plan you suggest—I wish always that you would propose to me any Enterprizes you
                            may think of advantage and my endeavours shall not be wanting to promote them when our circumstances will admit.
                        The Expedition to Lake Erie is far above any means we have in our power—we cannot advance a single farthing
                            and to undertake it without any prospect of success or advantage we should have such a command of money as to induce a
                            number of Ship Carpenters to accompany a sufficient Detachment, otherwise it would be impossible for us to build Vessells
                            there without the Enemies knowledge and then they could and doubtless would build Vessells, with heavier Metal, as fast as
                            we.
                        As to laying in a Magazine of salted Provisions—that should be done whether an Expedition is undertaken on a
                            large Scale or not, and the Contractors should take measures for that purpose.
                        I shall be glad to hear from you when you have explored the Country you mention.
                        From every appearance, I do not imagine our frontiers will be disturbed during the Winter, and, as your
                            Command will be continued, if your private Affairs require your presence, I shall have no objection to your visiting your
                            family for a reasonable time, whenever the situation of your Post will admit it—of that you can best judge.With great
                            regard I am Dr Sir Your Very Obedt Servant
                        
                            Go: Washington
                        
                    